Citation Nr: 0628397	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-06 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for cold injury of the 
right lower extremity, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for cold injury of the 
left lower extremity, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel




REMAND

The veteran had active military service from January 1982 to 
January 1985, and from July 1986 to August 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The Board notes that in September 2005 the veteran requested 
a Travel Board hearing.  Pursuant to 38 C.F.R. § 20.700 
(2005), a hearing on appeal will be granted to an appellant 
who requests a hearing and is willing to appear in person.  
See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  Under these 
circumstances, and in accordance with her request, the 
veteran must be provided an opportunity to present testimony 
during a Travel Board hearing.  The veteran is advised that 
if she desires to withdraw the hearing request prior to the 
hearing, she may do so in writing pursuant to applicable 
provisions.  See 38 C.F.R. § 20.702(e) (2005).  

In view of the foregoing, this case must be REMANDED for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO in accordance with her 
request.  The RO should notify the 
veteran (and her representative) of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2005).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.  The veteran has 


the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

